290 F.2d 588
John BERWANGER, Appellantv.DELAWARE, LACKAWANNA & WESTERN RAILROAD COMPANY.
No. 13491.
United States Court of Appeals Third Circuit.
Argued April 21, 1961.
Decided May 9, 1961.

Bernard Chazen, Hoboken, N. J. (Nathan Baker, Hoboken, N. J., Baker, Garber & Chazen, Hoboken, N. J., on the brief), for appellant.
Richard B. Wachenfeld, Hoboken, N. J., for appellee.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is a personal injury case in which the trial judge granted a motion for involuntary dismissal at the end of the plaintiff's evidence. The question is solely one of New Jersey law since all the operative facts occurred in New Jersey and federal jurisdiction is by reason of diversity only. We conclude that the trial judge was right and that there was not sufficient testimony on which the plaintiff was entitled to have his case submitted to a jury.


2
The judgment will be affirmed.